Citation Nr: 1713333	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  08-07 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a right clavicle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1998 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision by the St. Louis, Missouri Department of Veterans Affairs Regional Office (RO).

The Board remanded this matter twice before for further evidentiary development in October 2011 and 2012.  In August 2015, the Board decided the matter, holding that the Veteran was not entitled to a rating in excess of 20 percent for his right clavicle fracture under either Diagnostic Code 5201 or 5203.  Pursuant to an appeal by the Veteran to the United States Court of Appeals for Veterans Claims (Court), the Court issued a Memorandum Decision in September 2016, vacating and remanding the Board's August 2015 denial.

The issue of entitlement to a higher rating under separate diagnostic codes for the Veteran's residuals of a right clavicle fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Due to functional weakness, the Veteran's residuals of a right clavicle fracture result in motion limited to 25 degrees to the side.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for residuals of a right clavicle fracture have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5203.





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to a rating in excess of 20 percent for his residuals of a right clavicle fracture.  For the following reasons, the Board agrees.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The residuals of the Veteran's right clavicle fracture are currently rated as 20 percent disabling under Diagnostic Code 5203.  The medical evidence of record establishes that the Veteran is left-handed; accordingly, his residuals of a right clavicle fracture are rated for that of the minor arm.  38 C.F.R. § 4.69.

Under Diagnostic Code 5203, dislocation of the clavicle warrants a 20 percent disability rating.  Nonunion of the clavicle with loose movement, or malunion of the clavicle, warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  The Veteran is already assigned the highest available rating under that diagnostic code.

Under Diagnostic Code 5201, limitation of motion of the minor arm to 25 degrees from the side warrants a 30 percent rating.  Limitation of motion of the minor arm to midway between the side and shoulder level warrants a 20 percent rating.  Limitation of motion of the minor arm to shoulder level warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

A review of the facts reveals the following:

In December 2000, the Veteran underwent a Compensation and Pension (C&P) examination in which he was diagnosed with a right clavicle fracture.  In May 2001, the Veteran received another VA examination in which he explained that his right shoulder required a brace and surgery in June 1991.  The Veteran complained of tenderness at the surgical scar area, numbness below the scar and pain and weakness of the shoulder.  He demonstrated forward flexion of the shoulder of 90 degrees, abduction of 175 degrees, external rotation of 80 degrees, and internal rotation of 80 degrees, with objective evidence of weakness, tenderness, and guarded motion, but no instability.

In August 2006, the Veteran underwent a VA medical examination wherein he reported pain, weakness, stiffness, and flareups every one to two months that did not cause functional impairment.  The examiner found flexion to 80 degrees with pain beginning at 70 degrees; abduction to 80 degrees, with pain beginning at 60 degrees; external rotation to 70 degrees without pain; and internal rotation to 80 degrees without pain.  The examiner noted that the Veteran's condition significantly limited his occupational activities, affected his lifting, carrying, and ability to use a computer, do chores, exercise, or participate in sports and travel, and mildly affected his ability to bathe and dress himself.

In April 2008, the Veteran received another examination in which he reported that his shoulder condition caused pain, stiffness, weakness, arm numbness, insomnia, headaches, and moderate weekly flare-ups that did not produce functional impairment.  The examiner noted that the Veteran had been assigned different duties at his job due to problems lifting and carrying, and his weakness, fatigue, and lack of stamina of the upper extremity.

At an April 2009 examination, the examiner found instability, pain, stiffness, weakness, incoordination, malalignment, abnormal motion, and decreased range of motion.  The examiner noted that he was unable to test for additional limitation with repetitive motion because of pain in the Veteran's shoulder.

In December 2011, the Veteran underwent another VA medical examination in which the examiner determined the Veteran did not suffer from flareups but suffered, instead, from chronic shoulder pain which caused fatigue with lifting activities.  The examiner recorded flexion to 150 degrees with evidence of painful motion at 120 degrees and abduction to 150 degrees with evidence of painful motion at 120 degrees.  The examiner found no additional limitation in range of motion following repetitive-use testing, but noted less movement than normal, weakened movement, excess fatigability, and pain on movement for the right shoulder.

Lastly, in March 2013, the Veteran underwent his final C&P examination in which he was diagnosed with thoracic outlet syndrome and neuralgia.  The examiner measured the Veteran's flexion to 150 degrees, with painful motion at 135 degrees, and abduction to 150 degrees, with painful motion at 135 degrees.  The examiner determined the Veteran suffered from functional loss and impairment of the right shoulder and arm, with contributing factors of less movement than normal, weakened movement, excess fatigability, and pain on movement.

Applying the law to the facts of the case, the Board concludes that the Veteran is entitled to a 30 percent rating under Diagnostic Code 5201, the highest rating available under 5201 for a minor arm.  When rating musculoskeletal disabilities, weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. At each of the Veteran's examinations, the Veteran consistently reported that weakness and flare-ups caused functional loss by limiting his range of motion and preventing him from accomplishing basic activities of daily living.

The Board also finds that the record as it stands is inadequate to determine if ratings under other diagnostic codes are warranted for the Veteran.  Thus, those issues are addressed in the Remand portion of this decision


ORDER

A 30 percent rating for residuals of a right clavicle fracture is granted.



REMAND

The Board finds that a contemporaneous examination is necessary to determine if the Veteran is eligible for compensation for non-duplicable symptomatology for his residuals of a right clavicle fracture, as well as for extraschedular consideration.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to assess the nature and severity of his residuals of a right clavicle fracture.  The examiner is asked to discuss:

a. Whether or not the Veteran suffers from scapulohumeral articulation or ankylosis, such that abduction is limited to 25 degrees from one side; or is intermediate, between favorable and unfavorable; or is favorable, with abduction limited to 60 degrees, and the Veteran is able to reach his mouth and head.

b.  Whether or not the Veteran suffers from an impaired humerous, such that he has loss of head, or nonunion of false flail joint, or fibrous union recurrent dislocation at the scapulohumeral joint or malunion of marked or moderate deformity.

c. Whether or not the Veteran suffers from impairment of the clavicle or scapula, such as dislocation, or nonunion, or malunion.

d.  Whether the Veteran suffers from additional symptoms related to his disability, not necessarily contemplated by the disability benefits questionnaire.

2. After the AOJ has completed the directives contained within the first remand paragraph, assess the Veteran's overall condition to determine his eligibility for potential separate ratings for insomnia and difficulty concentrating, as well as extraschedular consideration, to include those symptoms.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


